This is the second appearance here of this case. See Ide v. City of St. Cloud, 150 Fla. 806, 8 So. 2d 924. After a careful consideration of the record and the arguments and briefs of counsel, our conclusion is that the trial court correctly construed the meaning and effect of our former opinion and mandate in this case and properly applied the same in all of its rulings now brought before us for review. As the record discloses no error, the judgment is hereby
Affirmed.
BUFORD, C. J., TERRELL, BROWN, CHAPMAN and ADAMS, JJ., concur.
SEBRING, J., agrees and concurs in the conclusion.
THOMAS, J., agrees to conclusion only.